DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/03/2021 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-18 previously set forth in the Non-Final Office Action mailed 08/06/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melde et al (US 20170348907), hereinafter, Melde, in view of Garlick  et al (US 5212571), hereinafter, Garlick, and Moscaritolo et al (US 20040129088), hereinafter, Moscaritolo.
Regarding claim 1, Melde teaches an ultrasonic apparatus ("acoustic fabrication 
an ultrasound source device (“an acoustic source device 20 (with power source and amplifier…), … a control device 40." [0055], Fig. 1; “the acoustic source 21, like the piezo-electric oscillator” [0068]; Fig. 5) being configured for creating an ultrasound wave (“The acoustic source 21 comprises e.g. a piezo-electric oscillator with a diameter of e.g. 25 mm, which is supported by a metal plate and which creates a primary acoustic wave with a spherical wave front.  The acoustic source 21 is arranged in the container 10 such that the primary acoustic wave is horizontally emitted." [0056], Fig. 1), and
a transmission hologram device having a transmission hologram ("The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21 (in the near field of the acoustic source 21, as shown) or with a distance therefrom.  The transmission hologram 22 is made of a plastic with a structure as described e.g. with reference to FIG. 5 below." [0057], Figs. 1, 5) and an outer acoustic emitter surface (the surface of 22, Figs. 1, 5), said transmission hologram device being coupled with the ultrasound source device and being arranged for transmitting the ultrasound wave through the outer acoustic emitter surface and creating the holographic ultrasound field ("The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21 (in the near field of the acoustic source 21, as shown)... " [0057], Figs. 1, 5) in a surrounding space (“the working medium 2” [0063], Fig. 
the transmission hologram is a structured component (22, Fig. 5. “The transmission hologram 22 is made of a plastic with a structure as described e.g. with reference to FIG. 5 below." [0057], Figs. 1, 5) which has a holographic surface (surface of 22, Fig. 5. “The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21 (in the near field of the acoustic source 21, as shown)...  The transmission hologram 22 is made of a plastic with a structure as described e.g. with reference to FIG. 5 below. [0057]) and a hologram phase structure being determined by a shape of the holographic surface (“a plurality of columns is provided on the planar plate, wherein the columns have different lengths perpendicular to the planar extension of the transmission hologram 22.  Depending on the length of the columns, a locally specific phase shift can be applied to the wave front of the primary acoustic wave.” [0057]) and extending perpendicular (vertically in Fig. 1) relative to a propagation direction (arrow in Fig. 1) of the ultra-sound wave (sub-waves 7, [0057], Fig. 1) and being capable of an interaction with the wave-front of the ultrasound wave such that the phases and/or amplitudes across the wave-front are specifically changed by the structure of the transmission hologram (“a locally specific phase shift can be applied to the wave front of the primary acoustic wave.  By scattering the primary acoustic wave at the structure of the transmission hologram 22, a plurality of sub-waves 7 is created, which interfere with each other.  An acoustic interference image 5 is obtained with a distance of e.g. 2 cm from the acoustic source device 20.” [0057], Figs, 1, 5) and the holographic ultrasound field is generated by diffraction (“The term "acoustic interference image" refers to an acoustic wave front, which is generated by interference of sub-waves e. g. in the working medium. The sub-waves are 
the holographic surface is covered by a sonic coupling layer (a layer of 2, Figs. 1, 5)
comprising a flowable embedding material (“The working medium … generally comprises … liquid medium, including … a liquid, like e.g. water, an oil,” [0040]; "working medium 2 or another liquid" [0064], Figs. 1, 5)
While Melde teaches a holographic surface (surface of 22, Fig. 5), Melde does not teach a holographic surface facing to the outer acoustic emitter surface, a flexible cover sheet that covers the embedding material and provides the outer acoustic emitter surface and the acoustic emitter surface that is a smooth surface which is capable of transmitting the ultrasound wave without changing the radial phase and/or the amplitude distribution of the ultrasound wave.
However, Garlick discloses ultrasonic holographic imaging apparatus having zoom feature, which is analogous art. Garlick teaches a flexible cover sheet (“deformable membrane 22”; Col. 1, l. 40-44, Figs. 1-2) that covers the embedding material (“a liquid or gel coupling medium 20,” Col. 1, l. 40-44, Figs. 1-2) and provides the outer acoustic emitter surface that is a smooth surface (“The subsystem 14 includes an object ultrasonic transducer 18 for generating plane waves through a liquid or gel coupling medium 20 contained in a deformable membrane 22. The deformable membrane 22 intimately contacts the object 12 on one side” Col. 1, l. 40-44, Figs. 1-2. Note that the deformable membrane 22 is the acoustic emitter surface and that membranes have smooth surfaces).

While Melde teaches the transmission hologram made from plastic (“The transmission hologram 22 is fabricated … from a plastic” [0069]) and a flowable embedding material that is a liquid such as an oil (2, Fig. 5; “a liquid, like e.g. … an oil,” [0040]), Melde as modified by Garlick does not explicitly teach a flowable embedding material which has an acoustic impedance differing from the acoustic impedance of the transmission hologram.
However, Moscaritolo discloses ultrasound –based single-body dual-chip orthogonal sensing transit-time flow device (Abstract), which is analogous art. Moscaritolo teaches that a liquid such as an oil has an acoustic impedance differing from the acoustic impedance of a plastic (“the matching layer is made from a material, for example a plastic, that has an acoustic impedance approximately equal to a value between the acoustic impedance of the transducer 
Therefore, based on Moscaritolo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde and Garlick to provide a flowable embedding material such as an oil which has an acoustic impedance differing from the acoustic impedance of the transmission hologram made of plastic, as taught by Moscaritolo, which is one of material combination options disclosed by Melde (Melde: [0040], [0069]).

Regarding claim 2, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the ultrasound source device comprises at least one of a single ultrasound source element (“a piezo-electric oscillator” [0056]) and an array of ultrasound source elements (“Preferably, the acoustic waves have frequencies in a non-audible frequency range, in particular ultrasound frequencies.  Particularly preferred, the acoustic waves have a frequency of at least 20 kHz, in particular at least 40 kHz, up to the GHz-range.” [0012]. “The acoustic source device 20 comprises an acoustic source 21, which is connected with the control device 40, and a transmission hologram 22.  The acoustic source 21 comprises e.g. a piezo-electric oscillator with a diameter of e.g. 25 mm, which is supported by a metal plate and which creates a primary acoustic wave with a spherical wave front.” [0056], Fig. 1).
Regarding claim 3, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the ultrasound source device is configured for creating a planar, 
Regarding claim 4, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the transmission hologram has a planar, paraboloid or spherical shape ("The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21" [0057], Figs. 1, 5).
  Regarding claim 5, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the transmission hologram is formed by solving an inverse diffraction problem in dependency on the holographic ultrasound field to be created (“The structure of the acoustic diffractive element is calculated using an algorithm for computer-based calculation of holograms, as it is known from optics, e.g. with the Gerchberg-Saxton-Algorithm.  The calculation can readily be adapted to acoustics.” [0019]. “The transmission hologram 22 is fabricated e.g. by moulding, milling or with a conventional 3D printer from a plastic.  The lengths of the columns are calculated with the Gerchberg-Saxton-Algorithm.  In particular, the transmission hologram is calculated in dependency on the wavefront of the primary acoustic wave transmitted through the sidewall 27 and the acoustic interference image to be obtained.  The primary wavefront is obtained from a measurement with a hydrophone sensor or by a numerical simulation.” [0069]). 
Regarding claim 6, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the transmission hologram is a phase hologram ("Depending on the length of the columns, a locally specific phase shift can be applied to the wave front of Note that Gerchberg-Saxton algorithm has error-reduction because an error criterion has to be satisfied, which is the case for any iterative algorithm). 
Regarding claim 7, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Additionally, Melde as modified by Garlick and Moscaritolo teaches that the transmission hologram has a holographic surface (Garlick: a surface of “object ultrasonic transducer 18” l. 40-44, Col. 1, Figs. 1-2) facing the acoustic emitter surface (Garlick: a surface of “The deformable membrane 22” l. 40-44, Col. 1, Figs. 1-2), and the holographic surface is covered by a sonic coupling layer (Garlick: “The deformable membrane 22,” l. 40-44, Col. 1, Figs. 1-2) providing the acoustic emitter surface (Garlick: “hologram generating subsystem 14 for generating an ultrasonic hologram. The subsystem 14 includes 
Therefore, based on Garlick’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde, Garlick, and Moscaritolo to have the transmission hologram that has a holographic surface facing the acoustic emitter surface, and the holographic surface that is covered by a sonic coupling layer providing the acoustic emitter surface, as taught by Garlick, in order to facilitate transmission of ultrasonic waves toward the object (Garlick: Col. 1, l. 40-44, Figs. 1-2).
Regarding claim 8, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 7.
Additionally, Melde as modified by Garlick and Moscaritolo teaches that the sonic coupling layer comprises an embedding material (Garlick: “a liquid or gel coupling medium 20” Col. 1, Figs. 1-2) covering the holographic surface (Garlick: “The subsystem 14 includes an object ultrasonic transducer 18 for generating plane waves through a liquid or gel coupling medium 20 contained in a deformable membrane 22.” l. 39-44, Col. 1, Figs. 1-2).
Therefore, based on Garlick’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde, Garlick, and Moscaritolo to have the sonic coupling layer that comprises an embedding material covering the holographic surface, as taught by Garlick, in order to facilitate transmission of ultrasonic waves toward the object 
Regarding claim 9, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 8.
Additionally, Melde as modified by Garlick and Moscaritolo teaches that the sonic coupling layer further comprises a cover sheet (Garlick: “deformable membrane 22.” l. 39-44, Col. 1, Figs. 1-2) covering the embedding material and providing the acoustic emitter surface (Garlick: “The subsystem 14 includes an object ultrasonic transducer 18 for generating plane waves through a liquid or gel coupling medium 20 contained in a deformable membrane 22.” l. 39-44, Col. 1, Figs. 1-2).
Therefore, based on Garlick’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde, Garlick, and Moscaritolo to have the sonic coupling layer that further comprises a cover sheet covering the embedding material and providing the acoustic emitter surface, as taught by Garlick, in order to facilitate transmission of ultrasonic waves toward the object (Garlick: Col. 1, l. 40-44, Figs. 1-2).
Regarding claim 10, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the transmission hologram device is detachably coupled with the ultrasound source device (“The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21 (in the near field of the acoustic source 21, as shown) or with a distance therefrom” [0057]).
Regarding claim 12, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
At least one alignment element is an element that provides a fixed alignment).

Regarding claim 13, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches a power source device being arranged for supplying a driving current to the ultrasound source device ("In a practical implementation, power supply and control units are provided for operating the acoustic source device and fixation device.” [0054]), and a waveform generator being coupled with the power source device and being arranged for controlling an amplitude waveform of the driving current ("control units are provided for applying operation voltages to oscillators of acoustic sources, thus defining the amplitude, frequency and phase of the primary acoustic waves emitted by the acoustic sources.” [0054]; control device 40 [0055], Fig. 1).
Regarding claim 16, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde teaches that the transmission hologram is a static component (“The transmission hologram 22 is a planar plate, which is arranged adjacent to the acoustic source 21 (in the near field of the acoustic source 21, as shown)...  The transmission hologram 22 is made of a plastic with a structure as described e.g. with reference to FIG. 5 below.  The transmission hologram 22 provides a so-called Fresnel hologram, which allows a reconstruction of the acoustic interference image 5 in the near field without additional 
Regarding claim 17, Melde teaches a method of creating a holographic ultrasound field (“An acoustic interference image 5 is obtained with a distance of e.g. 2 cm from the acoustic source device 20.” [0057]) in an object (“the precursor particles 3” [0063], Fig. 1), wherein an ultrasonic apparatus is used (“acoustic fabrication apparatus 100." [0055], Figs. 1, 5).
Melde teaches that the method comprises the steps of arranging the ultrasonic apparatus in acoustic contact with the object, and operating the ultrasonic apparatus such that the holographic ultrasound field is created in the object (“the acoustic interference image 5 is created in the working medium 2 and the precursor particles 3 are collected as the particle distribution 4.”  [0063], Fig. 1).
In the combined invention of Melde, Garlick, and Moscaritolo, the ultrasonic apparatus is according to claim 1.

Regarding claim 18, Melde modified by Garlick and Moscaritolo teaches the method according to claim 17.

creating an ultrasound focus in the object (The acoustic interference image is formed in a two- or three-dimensional spatial region (image region, focus region).” [0015]),
creating an ultrasound image in the object (“the acoustic interference image 5 is created in the working medium 2 and the precursor particles 3 are collected as the particle distribution 4.”  [0063], Fig. 1),

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Melde, Moscaritolo, and Garlick as applied to claims 1 and 13 and further in view of Hyde at el (US 20160213315), hereinafter, Hyde.
Regarding claim 11, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde as modified by Garlick and Moscaritolo does not teach that the transmission hologram device is provided with at least one identification device selected from the group consisting of an optically readable marker and an electronic identification unit.
However, Hyde discloses devices and methods for remote hydration measurement using ultrasound ([0109]), which is analogous art. Hyde teaches that the transmission hologram device is provided with at least one identification device selected from the group consisting of an optically readable marker and an electronic identification unit (“the transmitted pulse is emitted from an ultrasonic source, e.g., an ultrasonic rangefinder, associated with the hand-held hydration monitor;” [0109]. “A transmission unit can include a radio frequency identification 
Therefore, based on Hyde’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde, Garlick, and Moscaritolo to provide the transmission hologram device with at least one identification device selected from the group consisting of an optically readable marker and an electronic identification unit, as taught by Hyde, in order to transmit signals in the UHF standard range to facilitate device identification (Hyde: [0140]).
Regarding claim 14, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 13.
Melde as modified by Garlick and Moscaritolo does not teach that the waveform generator and the power source device are configured for driving the ultrasound source device such that the ultrasound wave is a continuous wave or a pulsed wave.
However, Hyde discloses devices and methods for remote hydration measurement using ultrasound ([0109]), which is analogous art. Hyde teaches that the waveform generator and the power source device are configured for driving the ultrasound source device such that the ultrasound wave is a continuous wave or a pulsed wave (“the transmitted pulse is emitted from an ultrasonic source, e.g., an ultrasonic rangefinder, associated with the hand-held hydration monitor;” [0109]).
Therefore, based on Hyde’s teachings, it would have been prima facie obvious to one of 
Regarding claim 15, Melde modified by Garlick and Moscaritolo teaches the ultrasonic apparatus according to claim 1.
Melde as modified by Garlick and Moscaritolo does not teach that the ultrasonic apparatus further includes a support device carrying the ultrasound source device and comprising at least one of a handle, a probe head and an endoscope device.
However, Hyde discloses devices and methods for remote hydration measurement using ultrasound ([0109]), which is analogous art. Hyde teaches that the ultrasonic apparatus further includes a support device carrying the ultrasound source device and comprising at least one of a handle, a probe head ("hand-held hydration monitor 100," [0049], fig. 1, “the transmitted pulse is emitted from an ultrasonic source, e.g., an ultrasonic rangefinder, associated with the hand-held hydration monitor;” [0109]) and an endoscope device (Only one of the structures listed above is required by the claim).
Therefore, based on Hyde’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Melde, Garlick, and Moscaritolo to have the ultrasonic apparatus that further includes a support device carrying the ultrasound source device and .

Response to Arguments
                                                         
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 6-8 of the REMARKS.
Claims 1-18
The Applicant argues that “Employing the technique of Garlick, the PHOSITA could be encouraged to cover the acoustic source 21 of Melde with a gel and a cover. However, there is no indication or suggestion to provide an embedding material and a flexible cover sheet on the hologram structure as known from Melde.” (Page 7). However, Melde teaches a flowable embedding material (“The working medium … generally comprises … liquid medium, including … a liquid, like e.g. water, an oil,” [0040], Figs. 1, 5). The PHOSITA could not be encouraged to cover the acoustic source 21 of Melde with a gel and a cover because the hologram structure is attached to the acoustic source 21 in the embodiment of fig. 5 (“The transmission hologram 22 is directly connected with the sidewall 27, e.g. with a screw or glue connection.  Advantageously, the transmission hologram 22 has a fixed alignment relative to the acoustic source 21." [0068], Fig. 5). On the other hand, the hologram structure 22 together with the acoustic source 21 are the source of ultrasonic waves (sub-waves 7, [0057], Fig. 1) that can be covered by a flexible cover with a flowing medium inside in order to transmit waves to the target, based on the combination of Melde and Garlick. The Applicant argues that “there 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AB/Examiner, Art Unit 3793              

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793